                                                                          Case 4:21-cv-02889-YGR Document 23 Filed 06/14/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                     UNITED STATES DISTRICT COURT
                                                                  4                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   KEVIN KLYCE,                                       Case No. 4:21-CV-2889-YGR
                                                                  8                Plaintiff,                            ORDER GRANTING MOTION TO DISMISS
                                                                                                                         WITH PREJUDICE
                                                                  9          vs.
                                                                                                                         Re: Dkt. No. 10
                                                                 10   CENTRAL MARIN POLICE AUTHORITY, ET
                                                                      AL.,
                                                                 11
                                                                                    Defendants.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          On May 20, 2021, defendant County of Marin filed a motion to dismiss this action against it
                                                                 14   with prejudice. (Dkt. No. 10.) Plaintiff has filed a statement of non-opposition and has also filed a
                                                                 15   first amended complaint removing defendant County from the pleading. (Dkt. Nos. 17, 18.)
                                                                 16   Accordingly, the motion to dismiss is GRANTED WITH PREJUDICE.
                                                                 17          This Order terminates Docket Number 10.
                                                                 18          IT IS SO ORDERED.
                                                                 19
                                                                      Dated: June 14, 2021
                                                                 20
                                                                                                                           ____________________________________
                                                                 21                                                            YVONNE GONZALEZ ROGERS
                                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
